

117 HR 5236 IH: Prevent Taliban Support Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5236IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Perry (for himself, Mr. Gibbs, Mrs. Greene of Georgia, Mr. Hice of Georgia, Mr. Mast, Mr. Budd, Mr. Johnson of Ohio, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit funding for and removal of sanctions against the Taliban.1.Short titleThis Act may be cited as the Prevent Taliban Support Act. 2.Prohibition on funding for and removal of sanctions against the Taliban(a)Prohibition on fundingNone of the funds made available for any Federal department or agency may be used to provide any kind of support to the Taliban or any Taliban affiliate, including financial, humanitarian, or materiel assistance. (b)Prohibition on removal of sanctionsAny sanctions, financial or otherwise, imposed by the United States against the Taliban or any Taliban affiliate on or before August 18, 2021, may not be waived or in any way mitigated except by enactment of a law after the date of the enactment of this Act specifically providing for such waiver or mitigation.(c)Affiliate definedIn this section, the term affiliate—(1)has the meaning given such term in section 230.405 of title 17, Code of Federal Regulations (as in effect on the date of the enactment of this Act);(2)means a person that is closely associated with another person typically in a dependent or subordinate manner; or(3)means a person that has a common purpose or shared characteristics with another person.